—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered September 23, 1998, convicting him of murder in the second degree, robbery in the first degree, grand larceny in the fourth degree, and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court’s charge on reasonable doubt, when read as a whole, did not shift the burden of proof (see, People v Antommarchi, 80 NY2d 247). Further, the trial court properly admitted photographs of the victim’s body, in light of the conflicting testimony regarding how the murder occurred (see, People v Webster, 248 AD2d 738, 739). Thompson, J. P., Feuerstein, Schmidt and Smith, JJ., concur.